

115 HCON 9 IH: Expressing the sense of Congress that a day should be designated as “National Voting Rights Act Mobilization Day”.
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 9IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Ms. Fudge (for herself, Ms. Adams, Mrs. Beatty, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carson of Indiana, Ms. Castor of Florida, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clyburn, Mr. Conyers, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. Ellison, Mr. Engel, Mr. Evans, Mr. Garamendi, Mr. Al Green of Texas, Mr. Grijalva, Mr. Hastings, Ms. Jackson Lee, Ms. Jayapal, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Larsen of Washington, Ms. Lee, Mr. McGovern, Mr. Meeks, Ms. Moore, Mr. Nadler, Ms. Norton, Mr. Payne, Ms. Pingree, Ms. Plaskett, Mr. Quigley, Mr. Raskin, Mr. Richmond, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan of Ohio, Mr. David Scott of Georgia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Soto, Mr. Thompson of Mississippi, Ms. Titus, Mr. Tonko, Mr. Veasey, Ms. Velázquez, Mr. Bishop of Georgia, Mr. Brown of Maryland, Mr. Clay, Mr. Lawson of Florida, Mr. McEachin, and Ms. Wilson of Florida) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONExpressing the sense of Congress that a day should be designated as National Voting Rights Act Mobilization Day.
	
 Whereas the affirmation of the Declaration of Independence that all men are created equal too often has been disregarded throughout our Nation’s history;
 Whereas voting is the fundamental political right because it is preservative of all rights; Whereas the fourteenth and fifteenth amendments to the Constitution prohibit racial discrimination in voting by the States;
 Whereas when Congress enacted the Voting Rights Act of 1965, certain States employed tests and devices that were race-neutral on their face but were used to prevent racial minorities from registering and voting;
 Whereas when Congress enacted the Voting Rights Act of 1965, certain States and their political subdivisions had resorted to substituting new discriminatory practices for ones that were enjoined by the Federal courts, requiring aggrieved plaintiffs to assume the burden of repeated litigation to vindicate their fourteenth and fifteenth amendment rights;
 Whereas Congress enacted section 5 of the Voting Rights Act of 1965 to require certain States and political subdivisions to submit new or modified voting practices for Federal review before they can be used;
 Whereas Congress reauthorized section 5 of the Voting Rights Act of 1965 in 1970, 1975, and 1982 after finding a continuing pattern of racial discrimination in voting by the covered jurisdictions;
 Whereas the Supreme Court repeatedly has upheld section 5 against constitutional challenges, and pointed to section 5 as a model for the appropriate exercise of Congress’ enforcement authority under the Reconstruction Amendments;
 Whereas section 5 has proven to be one of the most effective provisions of the Voting Rights Act of 1965 in blocking and deterring many thousands of discriminatory voting practices that would have denied or abridged the ability of minority citizens to register, vote, and elect candidates of their choice;
 Whereas Congress in 2006 reauthorized section 5 by overwhelming margins based upon an extensive record of continued racial voting discrimination within the covered jurisdictions;
 Whereas section 5 continues to require Federal review for changes in all or part of 16 States with histories of official discrimination, where the legislative record showed that the bulk of racial voting discrimination has remained concentrated;
 Whereas States and political subdivisions that show a clean recent record of voting rights compliance can bail out from section 5 coverage;
 Whereas there are ongoing election problems in both the covered and the non-covered States which urgently require the attention of Congress, including voting delays, badly designed and executed voter purges, unduly restrictive voter identification laws, and deceptive and intimidating phone calls, flyers, and billboards, but these problems do not necessarily require the non-covered States to comply with the section 5 preclearance remedy;
 Whereas section 5 of the Voting Rights Act of 1965 remains necessary to protect the hard-won gains in minority electoral participation in the covered States since 1965 against the imposition of new racially discriminatory voting practices;
 Whereas the Supreme Court’s holding in Shelby County v. Holder severely undermined the effectiveness of section 5;
 Whereas in the wake of this decision voting rights have come under increased attack in States across the country; and
 Whereas the first Monday in October would be an appropriate day for the Nation to focus upon the historic and continuing importance of the Voting Rights Act of 1965 in ensuring equality at the ballot box: Now, therefore, be it
	
 That it is the sense of Congress that a day should be designated as National Voting Rights Act Mobilization Day, to remind all Americans of the critical role that the Voting Rights Act of 1965 continues to play in protecting the right to vote, and for them to voice their support for this landmark civil rights law.
		